BEER, Judge,
dissenting.
In written reasons for judgment, the district court concludes that: “The accident of October 21, 1975 did cause some injury to Mr. Oddo’s back in spite of the fact that he did not complaint of back pain until January 25, 1976.” The apparent basis for that conclusion is: “The court concludes from the testimony of Mrs. Oddo, LPN, that she did treat her husband for back pain and that he did suffer these pains as a result of the October 21, 1975 accident.” (Emphasis mine.)
There is no supportable contention from this record that, at any event, Mr. Oddo experienced any pain or disability subsequent to May of 1976.
The alleged back injury was the primary basis for the trial court’s award of $20,000. I believe this to be an abuse of discretion and would markedly reduce same. Accordingly, I respectfully dissent.